Citation Nr: 1141341	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  05-32 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including under the provisions of 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a disability manifested by muscle and joint pain of the shoulders, ankles and hands, including under the provisions of 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a disability manifested by chronic fatigue, including under the provisions of 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a disability manifested by short term memory loss, including under the provisions of 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1989 to November 1993.  Service in Southwest Asia and receipt of the Combat Action Ribbon is demonstrated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in part denied the Veteran's service-connection claims for chronic fatigue, muscle and joint pain, short term memory loss and sleep apnea.  The Veteran disagreed with each of these determinations, and perfected an appeal as to all four issues.  Original jurisdiction in this case now resides with the RO in New Orleans, Louisiana.

In July 2009, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.  

In January 2010, the Board remanded the Veteran's claims for additional procedural and evidentiary development.  Such was achieved, and the claims were readjudicated by the Appeals Management Center (AMC) in an April 2011 Supplemental Statement of the Case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

Clarification of issues on appeal

As discussed in the Board's January 2010 decision, it appears from the record that the RO initially misplaced, but then rediscovered the Veteran's October 2005 substantive appeal [VA Form 9], which timely perfected the issues currently on appeal and listed above.  Interim RO rating decisions dating in July 2006 and October 2008 denying the Veteran's claims based on findings that new and material evidence was not received are thus rendered moot by the fact that the RO's original October 2004 rating decision was never final.  See the Board's January 2010 decision, pages 2 and 3.    

The Board also notes that at the July 2009 hearing, the Veteran was asked to specify the locations of the muscle and joint pain he claims is related to his military service.  In response, the Veteran indicated that he had pain in his hands, ankles, shoulder area, hips and lower back.  See the July 2009 hearing transcript, page 16.  In May 2010, a VA examiner indicated that the Veteran's low back and hip pain were manifestations of degenerative joint disease of the sacroiliac joints [SI joints] that was as likely as not related to an injury sustained during the Veteran's service.     See the May 2010 VA joint examiner's report, page 5.  Based on the VA examiner's opinion, the RO awarded the Veteran service connection for this disability in an April 2011 rating decision.  

As service-connection for muscle and joint pain of the low back and hips has already been established, such issues are resolved and are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  The Board will accordingly discuss the Veteran's remaining muscle and joint complaints, which include shoulder, ankle and hand pain, in the analysis below.  



Issue not on appeal

The RO denied the Veteran's service-connection claim for left knee reconstruction with residual scars and arthritis in a December 2004 rating decision.  To the Board's knowledge, the Veteran has not disagreed with this determination, nor has he requested that any ongoing knee pain be considered in connection with his current appeal.  As such, the issue is not before the Board and will be discussed no further.                 See Archbold v. Brown, 9 Vet. App. 124, 130   (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA]; see also the July 2009 hearing transcript, page 16 [noting his muscle and joint pain service-connection claim pertained only to his painful shoulder, hands, ankles, back and hips].  


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran has a current diagnosis of sleep apnea syndrome, manifesting in chronic fatigue symptoms.

2.  The evidence of record does not support a finding that a relationship exists between the Veteran's sleep apnea and his military service.

3.  The evidence of record demonstrates that the Veteran has a current diagnosis of a chronic left shoulder strain with laxity, manifesting in shoulder pain.  

4.  The evidence of record does not support a finding that a relationship exists between the Veteran's chronic left shoulder strain and his military service.

5.  The evidence of record does not support a finding that the Veteran has a disability manifested by muscle or joint pain of the hands and/or ankles, to include an undiagnosed illness or a medically unexplained chronic multisymptom illness.

6.  The evidence of record supports a finding that the Veteran's chronic fatigue is a symptom of his sleep apnea syndrome, and not a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness.

7.  The evidence of record supports a finding that the Veteran's short term memory loss occurs as a consequence of stress, and is not a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness.


CONCLUSIONS OF LAW

1.  The Veteran's sleep apnea syndrome was not incurred in active military service, and may not be so presumed.  38 U.S.C.A.  §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.317 (2011).

2.  The Veteran's chronic left shoulder strain with laxity was not incurred in active military service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.317 (2011).

3.  A disability manifesting in muscle or joint pain of the hands was not incurred in active military service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.317 (2011).

4.  A disability manifesting in muscle or joint pain of the ankles was not incurred in active military service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.317 (2011).

5.  A disability manifesting in chronic fatigue was not incurred in active military service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.317 (2011).

6.  A disability manifesting in short term memory loss was not incurred in active military service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted above, the Board remanded the Veteran's claims in January 2010 for additional procedural and evidentiary development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to notify the Veteran of the above-referenced defect in the RO's April 2008 rating decision regarding an incorrect request for new and material evidence.  The AMC sent this notification to the Veteran and his representative in a March 29, 2011 letter.

Additionally, the AOJ was instructed to attempt to obtain treatment records from the Veteran's private physician, Dr. R.M, as well as from any other identified private physician.  The RO was also to obtain all pertinent VA treatment reports not already on file.  In letters dated January 14, 2010 and March 29, 2011, the AMC requested that the Veteran submit a completed Authorization and Consent to Release Information [VA Form 21-4142] so that VA could obtain private treatment records from Dr. R.M.  The Veteran did not submit this form, and has not submitted Dr. R.M.'s records directly to VA.  The Board therefore assumes that the Veteran does not desire to have Dr. R.M.'s treatment records considered in this appeal.  The Veteran identified no other private or VA treatment records that he wished to incorporate into his claims folder.  The AMC did obtain the Veteran's updated VA treatment records through March 2011.

The Board also instructed the AOJ to schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed chronic fatigue, muscle and joint pain, sleep apnea and memory loss.  In this connection, the Veteran appeared for multiple VA examinations in April and May 2010, the reports of which are responsive to the Board's questions, and are incorporated in the Veteran's claims folder. 

Finally, the Board instructed the AOJ to readjudicate the Veteran's service-connection claims.  As noted above, the AMC did so in an April 2011 SSOC. Thus, there is compliance with the Board's January 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271(1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and Dingess by letters mailed in September 2003, October 2008 and January 2010.  To the extent that the Veteran may not have been provided with complete notice until after initial adjudication of his claims in October 2004, the Board finds that there is no prejudice to him in proceeding with the issuance of final decisions.  As noted above, following the provision of the required notice and the completion of all indicated development of the record, the AOJ readjudicated the Veteran's claims most recently in April 2011.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, VA and private post-service treatment records, a statement from the Veteran's commanding officer, and his and his wife's lay statements of argument have been obtained.  As discussed above, the Board remanded the Veteran's claims in January 2010, in part, to obtain the Veteran's updated VA treatment reports, and to afford the Veteran an opportunity to identify any additional treatment he received for his disabilities that he would like documented in the record, to include treatment from Dr. R.M.  All identified VA and private treatment reports have been obtained and associated with the Veteran's claims folder.  

As noted above, although the AMC asked the Veteran twice to do so, the Veteran neglected to complete and submit a VA Form 21-4142 so that VA could obtain private treatment records from Dr. R.M.  The Board also afforded the Veteran an additional 60 days following his July 2009 hearing to submit any medical evidence he wished to submit to VA for consideration.  Although he did submit private treatment records from Dr. S.D., he did not submit any records from Dr. R.M.

The Court has held that "[t]he duty to assist is not always a one-way street.  If [an appellant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, if the Veteran wished to have records obtained from Dr. R.M., he had the responsibility to cooperate with VA by providing a completed VA Form 21-4142 consenting to release such information to VA, and providing specific information as to how VA can obtain such information [addresses, dates of treatment, etc].  Cf. See Caffrey v. Brown, 6 Vet. App. 377, 383; Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board concludes that in light of the Veteran's disinclination to fully cooperate with the process, VA has made all reasonable efforts to obtain the evidence identified by the Veteran, and that any further attempts to assist the Veteran in obtaining such evidence would result in needless delay, and are thus unwarranted. 

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's service-connection claims.  The Veteran was afforded VA medical examinations in February 2004, October 2004, November 2007, April 2010 and May 2010.  An addendum opinion was obtained from the May 2010 VA examiner in March 2011.  The examination and addendum reports reflect that each VA examiner reviewed the Veteran's past medical history, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Crucially, the recent VA medical opinions of record specifically address whether the Veteran has an undiagnosed illness or a medically unexplained multisymptom illness under the provisions of 38 C.F.R. § 3.317, manifesting in his claimed symptomatology.  They also include discussion as to whether any stand-alone disabilities are etiologically linked directly to his active duty service.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of these issues were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  See 38 C.F.R. § 3.103 (2011).  He has obtained representation from a Veterans Service Organization, and testified before the undersigned in July 2009. 

Accordingly, the Board will address the issues on appeal.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Essential to the award of service connection is the first Hickson element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

VA is also authorized to compensate any Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, that became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent within the applicable presumptive period, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1) (2011).  A Persian Gulf veteran is a veteran who served on active service in the Southwest Asia theater of operations during the Persian Gulf War.  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e). 

A qualifying chronic disability is a disability resulting from the following, or a combination of the following: an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and/or irritable bowel syndrome. 38 C.F.R. § 3.317(a)(2).  Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Chronic disabilities are those that have existed for 6 months or more or that have exhibited intermittent episodes of improvement and worsening over a 6-month period, measured from the earliest date on which the evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b). 

Crucially, if signs or symptoms have been attributed to a known clinical diagnosis in the particular veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.           See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998). 

Further, compensation shall not be paid for a chronic disability if there is affirmative evidence that the disability 1) was not incurred during active service in the Southwest Asia theater of operations, or 2) was caused by a supervening condition or event that occurred between the most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability, or 3) is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7). 



Where a physician is unable to attribute a disability to a known clinical diagnosis, and there are conflicting findings, VA must resolve the issue on the basis of all medical evidence of record.  See Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6662 (Feb. 3, 1995) ("Undiagnosed Illnesses").  Purely subjective symptoms may establish a basis for a valid claim only where there is some objective indication of the presence of a chronic disability attributable to an undiagnosed illness.  See Undiagnosed Illnesses, 60 Fed. Reg. at 6662.  Objective indications include medical findings, time lost from work, evidence of medical treatment of the symptoms, evidence affirming changes in a veteran's appearance, physical abilities, and mental or emotional attitude, and lay statements.                 See Undiagnosed Illnesses, 60 Fed. Reg. at 6663 . 

Finally, in cases where a Veteran applies for service connection under 38 C.F.R. § 3.317  but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110  is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he currently has muscle and joint pain, chronic fatigue, memory loss and sleep apnea that were each caused by, or are related to his active duty military service, to include as due to an undiagnosed illness or chronic unexplained multisymptom illness resulting from his service in Southwest Asia during the Persian Gulf War.  See the July 2009 hearing transcript, pages 3 and 4.

In considering the evidence of record under the laws and regulations as set forth above, the Board at the outset of finds that although the Veteran clearly had service in the Southwest theater of operations, the Veteran is not entitled to service connection for any of these above-listed conditions as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness under the provisions of 38 C.F.R. § 3.317.  

First and foremost, it is clear from the record that the Veteran was diagnosed with "severe obstructive sleep apnea" in June 2003 by Dr. Q.U.A.  See the Veteran's  June 26, 2003 CPAP/Sleep Study Report.  Sleep apnea is manifestly a diagnosed condition with a conclusive pathophysiology, and is not a medically unexplained chronic multisymptom illness.  See the May 2010 VA examiner's March 3, 2011 Addendum report [indicating that sleep apnea is a disease with a clear and specific etiology].  Thus, any Persian Gulf theory of entitlement for sleep apnea would be untenable.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317. 

With respect to the Veteran's claimed muscle and joint pain, the Board initially notes that the Veteran's complaints of back, hip, and finger fracture pain have been medically ascribed to diagnosed disabilities that have already been recognized as  related to injuries sustained during military service, and compensated by VA.  

Regarding the Veteran's remaining complaints of shoulder, ankle and hand pain, the Board first notes that the Veteran has not complained of right shoulder pain.  Indeed, the May 2010 VA examiner noted as much, and identified no right shoulder condition upon examination.  See the May 2010 VA examiner's report, page 1 and 4.  With respect to the Veteran's complaints of left shoulder pain, such have been medically ascribed to a "chronic strain" of the left shoulder with mild laxity.  See id., page 4.  As with sleep apnea above, the Veteran's chronic left shoulder strain is a diagnosed condition, and there is no medical evidence of record suggesting that the Veteran's chronic left shoulder strain is a manifestation of a medically unexplained chronic multisymptom illness.  Thus, the Persian Gulf presumptions outlined in 38 C.F.R. § 3.317 are not applicable to the Veteran's chronic left shoulder strain.  

With respect to the Veteran's ankle and hand pain, the May 2010 VA examiner reviewed the Veteran's claims folder and examined the Veteran's hands and ankles.  The examiner indicated that she had no reason to doubt that the Veteran experiences intermittent hand or ankle pain or stiffness, but specified that her respective examinations of each hand and ankle were normal without indication of any inflammatory process.  X-rays of the hands and ankles were also pertinently normal.  In her discussion of the Veteran's hands and ankles, the VA examiner specifically found that "there is no evidence of an unexplained or undiagnosed multi-symptom illness," and the Veteran's reported history and examination results were "not consistent with Gulf War illnesses or fibromyalgia."  See the May 2010 VA examiner's report, pages 5 and 8. 

As discussed above, purely subjective symptoms of pain and stiffness may establish a basis for a valid claim only where there is some objective indication of the presence of a chronic disability attributable to an undiagnosed illness.                   See Undiagnosed Illnesses, 60 Fed. Reg. at 6662.  Objective indications include medical findings, time lost from work, evidence of medical treatment of the symptoms, evidence affirming changes in a veteran's appearance, physical abilities, and mental or emotional attitude, and lay statements.  See Undiagnosed Illnesses, 60 Fed. Reg. at 6663.  In this case, although the Board finds the Veteran's subjective assertions of intermittent hand and ankle pain both competent and credible, the objective medical evidence of record demonstrates that the Veteran has no unexplained or undiagnosed multi-symptom illness, and that the Veteran's medical history and current examination results are inconsistent with Gulf War illnesses or fibromyalgia.  See the May 2010 VA examiner's report, pages 5 and 8.  Notably, the May 2010 VA examiner also specified that the Veteran's hand and ankle pain has "no significant effects" on the Veteran's occupation or on his "usual daily activities."  Id.  There is no indication that the Veteran has lost time from work specifically because of this hand or ankle pain, and no medical evidence of record contradicts the findings of the July 2010 VA examiner. 

Thus, the Veteran's subjective complaints of hand and ankle pain alone, without objective indication of the presence of a chronic disability attributable to an undiagnosed illness, do not establish a basis for application of the presumptions afforded Persian Gulf veterans under 38 C.F.R. § 3.317.  

With respect to the Veteran's complaints of chronic fatigue, as will be discussed in more detail below, the medical evidence of record clearly demonstrates that such fatigue is a symptom of his diagnosed sleep apnea, and not a disability in and of itself, or a manifestation of an undiagnosed illness.  Indeed, a February 2004 VA examiner specifically noted that the Veteran has "[n]o history of chronic fatigue syndrome due to the lack of evidence to sustain this diagnosis.  The Veteran has obstructive sleep apnea which is related to poor sleep and tiredness and fatigue and sleepiness during the daytime which symptoms are corrected with the use of a CPAP machine."  See the February 2004 VA examiner's report [Dr. N.D.], page 2. Similarly, the May 2010 VA examiner also noted that although the Veteran's fatigue and sleep apnea symptomatology appear overlapping, it was her opinion that "chronic fatigue syndrome does not exist and most symptoms reported are likely due to his diagnosed sleep apnea."  See the May 2010 VA examiner's chronic fatigue syndrome examination.  Crucially, the Veteran himself reported to a VA physician in August 2010 that he has had no recent sleep disturbance and no fatigue.  See the Veteran's August 12, 2010 VA Primary Care Note [indicating that he has not experienced recent sleep disturbance or fatigue, except after starting a new medication for depression]. 

In support of his chronic fatigue claim, the Veteran has highlighted the findings of a November 2007 VA examiner, who specifically noted the presence of "intermittent chronic fatigue" in her report.  See the July 2009 hearing transcript, page 4; see also the November 2007 VA examiner's chronic fatigue syndrome report, page 4.  The Board in no way disputes that the Veteran has experienced intermittent chronic fatigue.  Crucially however, unlike the February 2004 and May 2010 VA examiners referenced above [who each characterized the Veteran's fatigue as a symptom of his sleep apnea syndrome], the November 2007 VA examiner offered no opinion as to the etiology of this fatigue.  Thus, in evaluating the medical evidence of record as a whole, the weight of the medical evidence supports a finding that the Veteran's chronic fatigue is merely a symptom of the Veteran's diagnosed sleep apnea, and not a manifestation of an undiagnosed illness or a "stand alone" medically unexplained chronic multisymptom illness.  

With respect to short term memory, although an April 2005 VA physician noted the Veteran's problems with having a "shorter than average span of auditory attention and mild self-monitoring difficulty," the physician concluded that the Veteran's memory, constructional skills, conceptual skills and executive functions are generally intact.  The VA physician recommended that the Veteran organize his day with a spiral bound note pad if complaints of memory difficulty continue, and made no suggestion whatsoever that the Veteran's memory problems were manifestations of an underlying undiagnosed disability or medically unexplainable disease.  See the April 18, 2005 VA Neuropsychology Consult.  In fact, subsequent VA treatment reports have characterized the Veteran's subjective complaints of memory loss as mere consequences of stress.  See, e.g., the Veteran's August 9, 2005 VA Primary Care Note.  The Board recognizes that the Veteran and his wife continue to report that the Veteran experiences ongoing poor short term memory function, but as above, subjective complaints of memory loss alone, without objective indication of the presence of a chronic disability attributable to an undiagnosed illness, do not establish a basis for application of the presumptions afforded Persian Gulf veterans under 38 C.F.R. § 3.317.  

Thus, because each of the Veteran's above-described conditions have been medically associated with diagnosed disabilities, or are deemed to be subjective symptoms alone, or symptoms of other identifiable disorders, conditions or circumstances and not disabilities in and of themselves, there is no evidence of record indicating the presence of an undiagnosed illness or a medically unexplained chronic multisymptom illness due to his Gulf War service causing such symptoms.  

Accordingly, the Veteran's service-connection claims for sleep apnea, chronic fatigue, muscle and joint pain of the shoulder, ankles and hands, and memory loss as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness must each be denied.

The Board notes however that although service connection under the provisions of 38 C.F.R. § 3.317 is not warranted in this case, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service [or any other active duty service], as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Although the Veteran has not advanced arguments to this end, his claims will be addressed on a direct basis in turn below.   

A. Sleep apnea 

As discussed above, in order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Hickson, 12 Vet. App. at 253.  

It is undisputed that the Veteran has a current diagnosis of sleep apnea.  See the Veteran's  June 26, 2003 CPAP/Sleep Study Report.  As such, Hickson element (1), current disability, is satisfied as to this issue.  

With respect to Hickson element (2), in-service disease or injury, the Veteran's service treatment records do not include any complaints of, or treatment for any sleeping trouble.  The Veteran specifically testified that he had no problem with sleep apnea in service, and his examination upon separation included a normal clinical evaluations of the nose, sinuses, lungs and chest.  See the July 2009 hearing transcript, page 26; see also the Veteran's August 30, 1993 Report of Medical Examination.  The Veteran also noted on his Report of Medical History upon separation from service that he had not experienced frequent trouble sleeping.      See the Veteran's August 30, 1993 Report of Medical History.  Thus, the presence of an in-service sleeping disease is not demonstrated.  

With respect to in-service injury however, the Board notes that the Veteran contacted the RO in September 2003 and indicated that he was exposed to second hand smoke from jet exhaust in service, as well as chemicals from jet fuel in performance of his duties on the flight deck, and that such might account for his current sleep apnea disability.  See the September 24, 2003 Report of Contact.  In support of this claim the Veteran submitted an October 1993 letter from his commanding officer, R.G.T., who indicated that the Veteran served as a "Crash Firefighter" on board the USS America [an aircraft carrier serving in the Persian Gulf during Operations Desert Shield and Desert Storm], and was responsible for training personnel how to rescue pilots from burning aircraft and salvaging crashed aircraft.  R.G.T. explained that "[f]or nine months it was necessary to modify our working hours to twenty hours on the flight deck and four hours off so that we could meet operational requirements."  See the October 11, 1993 letter from R.G.T. The Board finds no reason to disbelieve the Veteran's assertions that he was exposed to jet fuel fumes and exhaust during service in light of his documented in-service duties.  As such, in-service injury is demonstrated in the record, and Hickson element (2) is satisfied as to the Veteran's sleep apnea claim.

With respect to crucial Hickson element (3), nexus or relationship, the only medical opinion of record addressing the etiology of the Veteran's sleep apnea is that of the May 2010 VA examiner, who in March 2011 drafted an Addendum report indicating that the Veteran's "sleep apnea has no direct relationship with his active service," and that the Veteran's sleep apnea "did not have onset during active service."  By way of rationale, the examiner cited to a prior respiratory examination noting the onset of sleep apnea in 2002 [approximately nine years after the Veteran's separation from service in 1993], and indicating that sleep apnea is a disease with "a clear and specific etiology and diagnosis and is not related to a specific exposure event experienced by the Veteran during service in Southwest Asia."   See the May 2010 VA examiner's March 3, 2011 Addendum Report. 

Crucially, there is no medical evidence of record contrary to the conclusions of the May 2010 VA examiner.  The Veteran has had ample opportunity to furnish medical and other evidence in support of his claim, and against the reasoned conclusion described above; he has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits]. 

As noted above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the third Hickson element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  In this case however, the Veteran has not asserted that he has experienced trouble sleeping continuously from the time of his active duty service to the present day.  As noted above, the Veteran specifically testified that he had no problem with sleep apnea in service, and his examination upon separation included a normal clinical evaluations of the nose, sinuses, lungs and chest.  See the July 2009 hearing transcript, page 26; see also the Veteran's August 30, 1993 Report of Medical Examination.  He denied frequent trouble sleeping on his August 1993 Report of Medical History, and was not clinically diagnosed with sleep apnea until 2002.  The Veteran's spouse has also submitted competent and credible lay assertions noting the onset of the Veteran's snoring and sleeping problems in 2002.  See the September 26, 2003 statement of S.D.W.  

Accordingly, Hickson element (3), nexus or relationship, is not satisfied, as the evidence of record is against a finding that an etiological link exists between the Veteran's current sleep apnea disability and his active duty military service, or that the Veteran experienced a continuity of symptomatology since service to the present day.  As such, the Veteran's sleep apnea claim must be denied on this basis.

B. Left shoulder strain

The Veteran claims entitlement to service connection for muscle and joint pain of the left shoulder.  As discussed above, it is undisputed that the Veteran's left shoulder pain has been attributed to a diagnosed disability-namely, a chronic left shoulder strain with laxity.  See the May 2010 VA examiner's joints report, page 4.  Accordingly, Hickson element (1), current disability, is satisfied as to this issue.

With respect to Hickson element (2), in-service disease or injury, the Board notes that although the Veteran complained of left shoulder pain in service following a lymphadenopathy, the Veteran's in-service treatment reports clearly demonstrate that this pain subsided and resolved by November 1990, years prior to the Veteran's separation from service in November 1993.  See the Veteran's October 12, 1990 and November 13, 1990 Chronological Records of Medical Care.  His examination 

upon separation pertinently documents a "normal" clinical evaluation of the Veteran's neck and upper extremities, and the Veteran himself denied experiencing a painful or "trick" shoulder on his August 1993 Report of Medical History.        See the Veteran's August 30, 1993 Report of Medical Examination and Report of Medical History respectively.  The Veteran specifically testified at the July 2009 hearing that he was not aware of any muscle or joint pain during service, and he recalled no known injury or trauma to the shoulders at his May 2010 VA joints examination.  See the July 2009 hearing transcript, page 11; see also the May 2010 VA examiner's joints report, page 1.  Significantly, the Veteran did recall first experiencing pain in 1996, three years following his separation from service.       See the July 2009 hearing transcript, page 11. 

Based on the Veteran's contemporaneous service treatment records [showing a normal clinical examination of the Veteran's upper extremities at separation, and resolution of any shoulder pain years prior to separation], his own reports to physicians upon separation from service [noting no history of painful shoulder] and to the VA examiner in May 2010 [recalling no in-service injury to the shoulder], and his own competent and credible lay testimony regarding date of onset [1996], the Board finds that the evidence of record favors a finding that the Veteran did not experience an in-service left shoulder disease or injury.  Hickson element (2) therefore remains unsatisfied as to this issue.

For the sake of completion, with respect to Hickson element (3), nexus or relationship, the Board notes that in the absence of competent and credible evidence of an in-service left shoulder disability or injury, it appears that a medical nexus relating the Veteran's current left shoulder disability to his active duty military service would be an impossibility.  As noted above however, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  See Savage, 10 Vet. App. at 495-97; see also Clyburn, 12 Vet. App. at 302.  Crucially however, in this case, the Veteran has not asserted that he has experienced left shoulder pain in-service and continuously thereafter.  Rather, he notes the onset of such pain in 1996, three years after his separation from service.  The Veteran's "normal" clinical evaluation of his upper extremities at separation in 1993 supports his recollection of post-service onset.  He has not received medical treatment for his left shoulder, and his feelings of pain and discomfort tend to resolve with active range of motion.     See the May 2010 VA examiner's joints report, page 1.  Thus, a continuity of symptoms is not shown by the record.

Accordingly, Hickson elements (2) and (3) are not satisfied with respect to the Veteran's left shoulder disability claim.  As such, the Veteran's service-connection claim for a chronic left shoulder strain with laxity must be denied on these bases.

C. Hand pain, ankle pain, chronic fatigue and memory problems

The Veteran has also claimed entitlement to service connection for muscle and joint pain of the hands and ankles, chronic fatigue and memory loss.  As noted above, essential to the award of service connection is the first Hickson element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992); Chelte v. Brown, 10 Vet. App. 268 (1997).

With respect to the Veteran's hand and ankle pain, there is no medical evidence in the record on appeal indicating the Veteran currently has a hand or ankle disability.  After conducting a thorough examination of the Veteran's hands and ankles, the May 2010 VA examiner indicated she had no reason to doubt that the Veteran experiences intermittent hand or ankle pain or stiffness, but specified that her respective examinations of each hand and ankle were normal without indication of any inflammatory process.  Ranges of motion were not diminished, and x-rays of the hands and ankles were also pertinently normal.  As noted above, in her discussion of the Veteran's hands and ankles, the VA examiner specifically found that "there is no evidence of an unexplained or undiagnosed multi-symptom illness," and the Veteran's reported history and examination results were "not consistent with gulf war illnesses or fibromyalgia."  See the May 2010 VA examiner's joints report, pages 5 and 8. 

With respect to the Veteran's chronic fatigue and memory problems, such have been medically determined to be symptoms of other disorders or conditions, and not disabilities in and of themselves.  As discussed in detail above, the Veteran's chronic fatigue, although clearly present, has been characterized not as a stand-alone disability, but as a symptom of his sleep apnea syndrome.  See the February 2004 VA examiner's report (Dr. N.D.), page 2 [indicating that the Veteran has "no history of chronic fatigue syndrome due to the lack of evidence to sustain this diagnosis.  The Veteran has obstructive sleep apnea which is related to poor sleep and tiredness and fatigue and sleepiness during the daytime which symptoms are corrected with the use of a CPAP machine"].  Similarly, the May 2010 VA examiner also noted that although the Veteran's fatigue and sleep apnea symptomatology appear overlapping, it was her opinion that "chronic fatigue syndrome does not exist and most symptoms reported are likely due to his diagnosed sleep apnea."  See the May 2010 VA examiner's chronic fatigue syndrome examination.  

Concerning memory loss, although the Veteran's subjective complaints of short term memory loss are well documented in the recent medical evidence of record, clinical testing has shown that the Veteran's memory, constructional skills, conceptual skills and executive functions are generally intact.  See the April 18, 2005 VA Neuropsychology Consult.  Crucially, subsequent VA treatment reports have characterized the Veteran's subjective complaints of memory loss as mere consequences of stress.  See, e.g., the Veteran's August 9, 2005 VA Primary Care Note.

The Veteran has presented no medical evidence contrary to the reports of these examiners and physicians.  In particular, the Veteran's post-service outpatient VA treatment or other medical records do not reflect that the Veteran has received  treatment for, or diagnoses of stand-alone bilateral hand or ankle disabilities, a chronic fatigue disability, or a memory loss disability.  The probative value of any references to the presence of "chronic fatigue syndrome" in the Veteran's ongoing medical histories is outweighed by the reasoned medical opinions to the contrary described above.  The Board adds that the Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits]. 

The Board has no reason to doubt that the Veteran currently experiences pain and stiffness of the hands and ankles, intermittent fatigue and short term memory loss.  Indeed, he is competent to testify as to such.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In fact, it was the Veteran's lay assertions that prompted the VA to request medical evaluations of his claimed problems to see if the symptoms he described actually amounted to a disability for VA purposes.  However, as noted above, the evidence of record confirms that the Veteran's hand and ankle pain, fatigue problems, and memory problems are not "stand-alone" disabilities for VA purposes.  Crucially, symptoms alone do not in and of themselves constitute disabilities for which service connection may be granted.  Cf. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran, as a layperson, is not competent to report that the symptoms he currently experiences [joint pain, stiffness, fatigue, memory loss] rise to the level of establishing disabilities for VA purposes.  

In the absence of any diagnosed hand, ankle, chronic fatigue or memory loss disabilities, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Hickson element (1) is unsatisfied as to all four of these issues, and each claim fails on this basis alone.

Conclusion

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's service-connection claims for sleep apnea, muscle and joint pains of the left shoulder, hands and ankles, chronic fatigue and memory loss, both on a direct basis and under the provisions of 38 C.F.R. § 3.317.  The benefit-of-the-doubt rule is not for application, and the benefits sought on appeal are accordingly denied.



	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for sleep apnea is denied.

Service connection for a chronic left shoulder strain with laxity (claimed as muscle and joint pain of the shoulder) is denied.

Service connection for a disability manifested by muscle and joint pain of the hands is denied.

Service connection for a disability manifested by muscle and joint pain of the ankles is denied.

Service connection for a disability manifested by chronic fatigue is denied.

Service connection for a disability manifested by memory problems is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


